


[ebayinclogorgb.jpg]        


July 17, 2015                                
John Donahoe




Dear John:
You are scheduled to be separated at 11:59pm Pacific Daylight Time on the day of
the legal separation of PayPal Holdings, Inc. from eBay Inc. ("Separation
Date"). This letter agreement ("Separation Agreement" or “Agreement”) sets forth
the severance benefits for which you are eligible if you sign this Separation
Agreement. Please note that the Separation Agreement contains a release of
claims against eBay Inc. (“eBay” or the “Company”).
1.
SEPARATION. Soon after your Separation Date, the Company will pay you all
accrued salary, subject to standard payroll deductions and withholdings, earned
through the Separation Date. You will also be paid all accrued and unused
vacation time earned through the Separation Date, subject to standard payroll
deductions and withholdings, and any ESPP contributions withheld thus far for
the current purchase period (if applicable). You are entitled to these payments
regardless of whether you sign this Agreement.



The following Severance terms were granted by the Compensation Committee of the
Board of Directors of eBay Inc.:
2.
SEVERANCE. The Company will make a severance payment to you in the form of a
lump sum payment in the amount of $6,000,000 which is equivalent to two times
your annual base salary and two times your annual eIP target opportunity,
subject to standard deductions and withholdings and less any sums owing to the
Company. You will receive this payment within 30 days of the latter of the
Separation Date or the Effective Date (see item 19).



3.
BONUS. You are eligible to receive a pro-rated eIP bonus payment based on the
financial performance against the 2015 eIP goals established by the Compensation
Committee of the Board of Directors of eBay Inc. for selected departing
executives.  This amount is $2,019,231. You will receive this payment within 30
days of the latter of the Separation Date or the Effective Date (see item 19).



4.
STOCK OPTIONS AND RESTRICTED STOCK UNITS. 100% of all outstanding and unvested
awards of stock options shall become vested immediately prior to the time of the
distribution by eBay Inc. to its shareholders of 100% of the outstanding shares
of the common stock of PayPal Holdings, Inc. (the “Distribution Time”) on the
Separation Date.  100% of all outstanding and unvested awards of restricted
stock units shall become vested immediately after the Distribution Time on the
Separation Date (but in any event on or prior to 11:59 p.m. Pacific Daylight
Time). In addition, for stock options that were granted in calendar years 2013,
2014 and 2015, the period to exercise these options will be extended from 90
days after the Separation Date to 36 months from the Separation Date. For stock
options that were granted in calendar year 2012, the period to exercise these
options will be extended from 90 days after the Separation Date to 12 months
from the Separation Date.









--------------------------------------------------------------------------------




5.
ACCELERATED VESTING OF PERFORMANCE BASED RESTRICTED STOCK UNIT AWARDS FOR THE
2013-2014 PERIOD. Any outstanding and unvested performance based restricted
stock units that were issued for performance in the 2013-2014 performance cycle
shall become vested immediately after the Distribution Time on the Separation
Date Separation Date (but in any event on or prior to 11:59 p.m. Pacific
Daylight Time).



6.
ACCELERATED VESTING OF PERFORMANCE BASED RESTRICTED STOCK UNIT AWARDS FOR THE
2014-2015 PERIOD. The Compensation Committee has determined that PBRSUs shall be
granted at 84% of target for the 2014-2015 PBRSU cycle.  Such shares shall be
vested immediately after the Distribution Time on the Separation Date (but in
any event on or prior to 11:59 p.m. Pacific Daylight Time).



7.
DETERMINATION AND ACCELERATED VESTING OF 2015-2016 PERFORMANCE BASED RESTRICTED
STOCK UNIT AWARDS.  The Compensation Committee has determined that PBRSUs shall
be granted at 200% of target for the 2015-2016 PBRSU cycle.  Such shares shall
be vested immediately after the Distribution Time on the Separation Date (but in
any event on or prior to 11:59 p.m. Pacific Daylight Time).



8.
PERFORMANCE SHARE UNIT AWARDS. The Company will review performance of the
Company’s total shareholder return (“TSR”) for the 2015 tranche of Performance
Share Units (“PSUs”) in accordance with the terms and conditions of the awards,
and such PSUs will either vest immediately after the Distribution Time on the
Separation Date (but in any event on or prior to 11:59 p.m. Pacific Daylight
Time) or expire without vesting depending on the Company’s TSR relative to the
median TSR for eBay’s 2012 peer group. In the event that the Separation Date
occurs prior to the end of 2015, for the tranche that could otherwise vest at
the end of 2015, the Company will review TSR using the average closing price of
a share of common stock of the Company for the 20 consecutive trading days
ending on (and including) the last day that is immediately prior to the
Separation Date in lieu of the 20 consecutive trading days ending on (and
including) the last day of 2015. Based on the whether the Company’s TSR
(comparing both the period from January 1, 2015 through the day prior to the
Separation Date and the period from January 1, 2012 through the day prior to the
Separation Date) exceeds the median TSR for eBay’s 2012 peer group for the same
respective period, the PSUs will either vest immediately after the Distribution
Time on the Separation Date (but in any event on or prior to 11:59 p.m. Pacific
Daylight Time) or expire without vesting. In the event that the Separation Date
occurs prior to the end of 2015, the tranche that could otherwise vest for the
2016 performance period will be forfeited even if you continue as a Board member
of the Company or PayPal Holdings, Inc. following the Separation Date. In the
event that the Separation Date occurs following the end of 2015 but prior to the
end of 2016, the determination of whether the 2016 tranche of PSUs will become
vested will be treated in the same manner as the 2015 tranche above. In all
events, any vested PSUs (after tax withholdings) must be retained by you and may
not be sold until on or after December 31, 2017.



9.
HEALTH COVERAGE. As provided by the federal COBRA law and by the Company's
current group health plan, you will be eligible to continue your health coverage
following the Separation Date.  You are entitled to COBRA coverage whether or
not you sign this Separation Agreement.  Your current health coverage is paid
through midnight on the last day of the calendar month in which you terminate.
You will be provided with a separate notice of your COBRA rights.



10.
DIRECTORS AND OFFICERS INSURANCE. Prior to the Legal Day One, eBay shall obtain
and fully pay for a directors and officers liability run-off insurance policy in
each case for claims made after Legal Day One covering wrongful acts that have
occurred prior to and through the Legal Day One and





--------------------------------------------------------------------------------




arising out of or relating to eBay Inc., with a policy period of at least six
(6) years from and after the Legal Day One, covering any persons who, as of or
at any time prior to Legal Day One, are or have been directors or officers of
eBay or any other member of the eBay Group. Such directors and officers
liability run-off insurance policy shall be consistent in all material respects
with the directors and officers liability insurance policy maintained by eBay as
of the Legal Day One (except for the policy period and provisions excluding
coverage for wrongful acts occurring after the Legal Day One).


11.
OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive nor are you entitled to receive
any additional compensation, severance or benefits after the Separation Date.
You recognize and agree that your employment relationship with the Company is
permanently and irrevocably severed and the Company has no obligation,
contractual or otherwise, to hire, re-hire or re-employ you in the future.



12.
EXPENSE REIMBURSEMENTS. Within ten (10) days of the Separation Date, you will
submit your final documented expense reimbursement statement reflecting any and
all authorized business expenses you incurred through the Separation Date for
which you seek reimbursement. The Company will reimburse you for such expenses
pursuant to its regular business practice.



13.
RETURN OF COMPANY PROPERTY. By the Separation Date or a date mutually agreed by
you and the Company, you will return to the Company all Company documents (and
all copies thereof) and other Company property and materials in your possession,
or your control, including, but not limited to, Company files, laptop,
Blackberry or iPhone, notes, memoranda, correspondence, lists, drawings,
records, plans and forecasts, financial information, personnel information,
customer and customer prospect information, sales and marketing information,
product development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry cards, identification badges
and keys; and any materials of any kind which contain or embody any proprietary
or confidential material of the Company (and all reproductions thereof). The
Company will provide you replacement devices (for you to keep) for those devices
returned to the Company.



14.
PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing obligations
under your Employee Proprietary Information and Inventions Agreement which
include but are not limited to the obligation to refrain from any unauthorized
use or disclosure of any confidential or proprietary information of the Company
as well as the obligation to not solicit (directly or indirectly) eBay Inc.
employees for a period of one year (12 months). Failure to comply with this
provision shall be a material breach of this Agreement. A copy of your Employee
Proprietary Information and Inventions Agreement is available upon request.



15.
NONDISPARAGEMENT. You agree not to disparage the Company, or the Company’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you will respond
accurately and fully to any question, inquiry or request for information when
required by legal process. Failure to comply with this provision shall be a
material breach of this Agreement.



16.
RELEASE OF CLAIMS. In consideration for the payments and other promises and
undertakings contained in this Agreement to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, you release,
acquit and forever discharge the Company, its parents and subsidiaries, and its
and their respective officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, charges, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every





--------------------------------------------------------------------------------




kind and nature, in law, equity, or otherwise, which you assert or could assert
against the Company at common law or under any statute, rule, regulation, order
or law, whether federal, state or local, on any ground whatsoever, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the date you sign this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation or
other time off pay, fringe benefits, expense reimbursements, severance pay, or
any other form of compensation; any and all causes of action, including but not
limited to actions for breach of contract, express or implied, breach of the
covenant of good faith and fair dealing, express or implied, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, and all other tort claims, including,
but not limited to, intentional or negligent infliction of emotional distress,
invasion of privacy, negligence, negligent investigation, negligent hiring,
supervision or retention, assault and battery, false imprisonment, defamation,
intentional or negligent misrepresentation, fraud, and any and all claims
arising under any federal, state or local law or statute, including, but not
limited to, the California Fair Employment and Housing Act; Business and
Professions Code 17200; Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1991; the Fair Labor Standards Act; the Employee Retirement and
Income Security Act; the Americans with Disabilities Act, 42 U.S.C. § 1981; the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Family
and Medical Leave Act; the California Family Rights Act; the California Labor
Code; the California Civil Code; the California Constitution; and any and all
other laws and regulations relating to employment termination, employment
discrimination, harassment or retaliation, claims for wages, hours, benefits,
compensation, and any and all claims for attorneys’ fees and costs, inasmuch as
is permissible by law and by the respective governmental enforcement agencies
for the above-listed laws.


You further agree that you have been paid all undisputed wages due or earned,
and as to any further alleged unpaid wages due, you agree that there is a bona
fide and good-faith dispute as to whether such wages are due and based on this
dispute and the consideration provided under the agreement, you release and
waive any such claims.
This Agreement does not waive rights or claims under federal or state law that
you cannot, as a matter of law, waive by private agreement, such as a right of
indemnification under Labor Code Section 2802. Additionally, nothing in this
Agreement precludes you from filing a charge or complaint with or participating
in any investigation or proceeding before the Equal Employment Opportunity
Commission. However, while you may file a charge and participate in any
proceeding conducted by the Equal Opportunity Commission, by signing this
Agreement, you waive your right to bring a lawsuit against the Company and waive
your right to any individual monetary recovery in any action or lawsuit
initiated by the Equal Employment Opportunity Commission.
17.
RELEASE OF UNKNOWN CLAIMS. You acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” You hereby knowingly, intentionally, and expressly waive and relinquish
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to your release of any unknown or unsuspected claims
you may have against the Company.







--------------------------------------------------------------------------------




18.
MISCELLANEOUS. This Agreement, including all exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations, prior agreements and communications, whether oral or written,
as to the specific subjects of this letter by and between you and the Company.
This Agreement may not be modified or amended except in writing signed by both
you and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right, nor shall any waiver by the Company of any breach of this Agreement
be a waiver of any preceding or succeeding breach. This Agreement will be deemed
to have been entered into and will be construed and enforced in accordance with
the laws of the State of California as applied to contracts made and to be
performed entirely within California.



19.
I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THIS WRITING, AS REQUIRED BY THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (ADEA) AND THE OLDER WORKERS’ BENEFIT
PROTECTION ACT (OWBPA), THAT: (a) MY WAIVER AND RELEASE DO NOT APPLY TO ANY
RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATE OF THIS AGREEMENT; (b)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT; (c) I HAVE TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT (ALTHOUGH
I MAY CHOOSE TO VOLUNTARILY EXECUTE THIS AGREEMENT EARLIER); (d) I HAVE SEVEN
(7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT BY THE PARTIES TO REVOKE THE
AGREEMENT; AND (e) THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THE DATE UPON
WHICH THE REVOCATION PERIOD HAS EXPIRED, WHICH WILL BE THE EIGHTH DAY AFTER THIS
AGREEMENT IS EXECUTED BY ME, PROVIDED THAT THE COMPANY HAS ALSO EXECUTED THIS
AGREEMENT BY THAT DATE (“EFFECTIVE DATE”).

























--------------------------------------------------------------------------------




Upon acceptance of this Agreement, please sign below and return the executed
original to me. Upon your signature below, this will become our binding
agreement with respect to your separation from the Company and its terms merging
and superseding in their entirety all other or prior agreements and
communications, whether written or oral, by you and the Company as to the
specific subjects of this Agreement.
eBay Inc.
By:    /s/ Marie Oh Huber        
Marie Oh Huber
General Counsel, eBay Inc.


I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE
BENEFITS DESCRIBED ABOVE:
/s/ John Donahoe                        Date: 07/23/2015        
John Donahoe






